Case 1:19-cv-01204-JDB-jay Document 11 Filed 10/03/19 Page 1 of 2                  PageID 38




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TENNESSEE
                                    EASTERN DIVISION

JESSE DEAN, D.C., a Tennessee resident,              )
individually and as a representative                 )
of a class of similarly-situated persons,            )
                                                     )
                          Plaintiff,                 )      Civil Action No. 19-1204
                                                     )
v.                                                   )      CLASS ACTION
                                                     )
CARECORE NATIONAL, LLC, a New                        )
York limited liability company,                      )
                                                     )
                          Defendant.                 )

                                       NOTICE OF APPEARANCE

       COMES NOW Husch Blackwell LLP and attorney Justin L. Jones and files their Notice

of Appearance in this civil action on behalf of Defendants CareCore National.

                                              Respectfully submitted,

                                              HUSCH BLACKWELL LLP


                                              /s/ Justin L. Jones
                                              Justin L. Jones (TN Bar No. 26403)
                                              736 Georgia Avenue, Suite 300
                                              Chattanooga, TN 37343
                                              T: 901.842.7822
                                              Justin.Jones@huschblackwell.com
                                              Attorney for Defendant
                                              CARECORE NATIONAL LLC




DocID: 4825-3770-9472.1
Case 1:19-cv-01204-JDB-jay Document 11 Filed 10/03/19 Page 2 of 2               PageID 39




                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 3rd day of October 2019, a copy of the
foregoing document was filed with the Clerk of the Court to be served upon counsel of record
via the Court’s ECF system.

                                                        /s/ Justin L. Jones




DocID: 4825-3770-9472.1
